       Case 2:19-cv-14432-SM-DMD Document 34 Filed 04/17/20 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    JACQUES MESTAYER, ET AL.,                                                   CIVIL ACTION
        Plaintiffs

    VERSUS                                                                      NO. 19-14432

    CITY OF NEW ORLEANS,                                                        SECTION: “E” (3)
         Defendant



                                     ORDER AND REASONS

        Before the Court is a Motion to Dismiss for Lack of Jurisdiction pursuant to Federal

Rule of Civil Procedure 12(b)(1) (the “Motion to Dismiss”) filed by Defendant, the City of

New Orleans (“the City”),1 and a Motion for Leave to File Second Amended Complaint

filed by Plaintiffs.2 For the following reasons, the Motion to Dismiss3 is DENIED and the

Motion for Leave to File Second Amended Complaint is GRANTED.

                                           BACKGROUND

        This action is brought by Plaintiffs who paid fines/penalties as mandated by

notices of traffic violations (“Notices of Violation”) issued on behalf of the City of New

Orleans Photo Safety Program, since November 4, 2010.4 On December 10, 2019,

Plaintiffs filed their complaint in federal court.5 Plaintiffs bring causes of action under the

federal mail and wire fraud criminal statutes, 18 U.S.C. §§ 1341 and 1343,6 as well as




1 R. Doc. 10. Plaintiffs oppose the Motion to Dismiss. R. Doc. 12. The City of New Orleans filed a reply. R.
Doc. 17. Plaintiffs filed a sur-reply. R. Doc. 21. The City of New Orleans filed a sur-sur-reply. R. Doc. 29.
Plaintiffs filed a sur-sur-sur reply. R. Doc. 33. The City of New Orleans requested oral argument on the
Motion to Dismiss. R. Doc. 11.
2 R. Doc. 23.
3 R. Doc. 10.
4 R. Doc. 1 at ¶ 1.
5 R. Doc. 1.
6 Id. at ¶¶ 63-67.


                                                     1
        Case 2:19-cv-14432-SM-DMD Document 34 Filed 04/17/20 Page 2 of 8



Louisiana state laws prohibiting fraud and unjust enrichment.7 In their complaint,

Plaintiffs expressly allege “[t]his Court has subject matter jurisdiction over this action

pursuant to the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2) . . . [and] supplemental

jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.”8

        On February 21, 2020, the City filed its Motion to Dismiss for Lack of Jurisdiction.9

The City argued the sole basis for federal subject matter jurisdiction alleged in Plaintiffs’

complaint, diversity jurisdiction pursuant to the Class Action Fairness Act (CAFA), could

not supply a basis for jurisdiction because “two-thirds or more of the members of the

proposed plaintiff class are citizens of the State of Louisiana and the sole defendant, the

City of New Orleans, is a citizen of the State of Louisiana,” and, as a result, the “home

state” exception under CAFA applies.10 On February 27, 2020, Plaintiffs filed an

opposition to the Motion to Dismiss, arguing that, because they alleged the City violated

the federal mail and wire fraud criminal statutes, the Court has federal question

jurisdiction over this matter pursuant to 28 U.S.C. § 1331.11 Plaintiffs did not directly

address the City’s argument that the Court lacked subject matter jurisdiction under CAFA.

In conjunction with filing their opposition to the Motion to Dismiss, Plaintiffs filed a

motion for leave to file their first amended complaint, seeking to expressly allege federal

question jurisdiction based on violations of the federal mail and wire fraud criminal

statutes as the basis for the Court’s subject matter jurisdiction.12




7 Id. at ¶¶ 75-84.
8 Id. at ¶ 2.
9 R. Doc. 10.
10 Id. at 10.
11 R. Doc. 12.
12 R. Doc. 14.


                                              2
        Case 2:19-cv-14432-SM-DMD Document 34 Filed 04/17/20 Page 3 of 8



        On March 6, 2020, the City filed a reply in support of its Motion to Dismiss.13 In

its reply, the City argued Plaintiffs had failed to point to an alternative basis of subject

matter jurisdiction, and, relatedly, allowing Plaintiffs to amend their complaint would be

futile, because “18 U.S.C. §§ 1341 and 1343 proscribe mail and wire fraud and establish

criminal penalties for violations; they do not provide for any private enforcement or cause

of action.”14 The Court ordered Plaintiffs to “file a sur-reply to Defendant’s Reply in

support of Defendant’s Motion to Dismiss, addressing Defendant’s argument that federal

jurisdiction is not properly invoked and amendment would be futile.”15

        On April 3, 2020, Plaintiffs filed their sur-reply.16 Rather than addressing

Defendants’ argument that Plaintiffs could not bring a private right of action based on the

federal mail and wire fraud statutes, Plaintiffs instead argued they should be permitted to

amend their complaint to allege federal question jurisdiction based on “violations of Due

Process in contravention to the Fifth and Fourteenth Amendments to the United States

Constitution and 42 U.S.C. § 1983.”17 In conjunction with filing their sur-reply, Plaintiffs

filed a Motion for Leave to File Second Amended Complaint,18 seeking to add allegations

that federal “[j]urisdiction exists pursuant to 28 U.S.C. § 1331, and 1343 based on 42

U.S.C. § 1983 and questions of federal constitutional law” and “supplemental jurisdiction

[exists] over Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1367.”19

        On April 15, 2020, the City filed a combined sur-sur-reply in support of the City’s

Motion to Dismiss and opposition to Plaintiffs’ Motion for Leave to File Second Amended


13 R. Doc. 17.
14 Id. at 4.
15 R. Doc. 16 at 2-3.
16 R. Doc. 21.
17 Id. at 1-2.
18 R. Doc. 23.
19 R. Doc. 23-2 at 1-2.


                                              3
        Case 2:19-cv-14432-SM-DMD Document 34 Filed 04/17/20 Page 4 of 8



Complaint,20 arguing “this Court does not have jurisdiction on the basis of Plaintiffs’ bare-

bone invocation of 42 U.S.C. § 1983.”21

        During a telephonic status conference on April 16, 2020, Plaintiffs’ counsel

“informed the Court Plaintiffs concede the Court does not have subject matter jurisdiction

over this matter under the Class Action Fairness Act or federal question jurisdiction based

on violations of the federal mail and wire fraud criminal statutes, 18 U.S.C. §§ 1341 and

1343.”22 “According to Plaintiffs’ counsel, the sole basis of jurisdiction is federal question

jurisdiction based on violations of 42 U.S.C. § 1983.”23

                                        LEGAL STANDARD

        “Federal courts are courts of limited jurisdiction; without jurisdiction conferred by

statute, they lack the power to adjudicate claims.”24 A motion to dismiss under Federal

Rules of Civil Procedure 12(b)(1) challenges a federal court’s subject-matter jurisdiction.25

Under Rule 12(b)(1), “[a] case is properly dismissed for lack of subject matter jurisdiction

when the court lacks the statutory or constitutional power to adjudicate the case.”26 The

party asserting jurisdiction bears the burden of establishing that the district court

possesses subject-matter jurisdiction.27 The district court may base its determination as

to its subject matter jurisdiction on: “(1) the complaint alone; (2) the complaint




20 R. Doc. 29.
21 Id. at 3.
22 R. Doc. 30 at 1.
23 Id.
24 In re FEMA Trailer Formaldehyde Prods. Liab. Litig. (Mississippi Plaintiffs), 668 F.3d 281, 286 (5th

Cir. 2012).
25 Fed. R. Civ. P. 12(b)(1).
26 Home Builders Ass’n of Miss., Inc. v. City of Madison, Miss., 143 F.3d 1006, 1010 (5th Cir. 1998) (internal

quotation marks and citation omitted).
27 Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).


                                                      4
       Case 2:19-cv-14432-SM-DMD Document 34 Filed 04/17/20 Page 5 of 8



supplemented by undisputed facts evidenced in the record; or (3) the complaint

supplemented by undisputed facts plus the court's resolution of disputed facts.”28

                                      LAW AND ANALYSIS

I.      The Court has Federal Subject Matter Jurisdiction Over this Matter

        The basic statutory grants of subject matter jurisdiction are contained in 28 U.S.C.

§§ 1331, 1332. Section 1331 provides for federal question jurisdiction. A plaintiff properly

invokes federal question jurisdiction under 28 U.S.C. § 1331 when he pleads a claim

“arising under” the Constitution or the laws of the United States. A case “arises under”

federal law if a well-pleaded complaint establishes either that (1) federal law creates the

cause of action, or (2) the plaintiff's right to relief necessarily depends on resolution of a

“substantial” question of federal law.29 A federal question is not “substantial” if it is

“immaterial and made solely for the purpose of obtaining jurisdiction” or is “wholly

insubstantial and frivolous.”30

        In this case, the party asserting jurisdiction, Plaintiffs, contend their complaint is

being brought pursuant to 42 U.S.C. § 1983.31 Pleading a violation of § 1983 “invoke[s]

this Court's federal question jurisdiction pursuant to 28 U.S.C. § 1331.”32 Additionally,

Plaintiffs contend the Notices of Violation issued by the City of New Orleans violated

Plaintiffs’ rights to due process under the Fifth and Fourteenth Amendments.33 The




28 Id.
29 Empire Healthchoice Assurance Inc. v. McVeigh, 547 U.S. 677, 689–90 (2006) (quoting Franchise Tax
Bd. of Cal. v. Constr. Laborers Vacation Trust for S. Cal., 463 U.S. 1, 27–28 (1983).
30 Steel Co. v. Citizens for Better Env't, 523 U.S. 83, 89 (1998); see also Hagans v. Levin, 415 U.S. 528,

536–37 (1974); Olivares v. Martin, 555 F.2d 1192 (5th Cir.1977).
31 R. Doc. 21 at 2.
32 New Concepts Housing, Inc. v. Desire Community Housing Corp., No. CIV. A. 00-2072, 2001 WL

845458, at *1 (E.D. La. Jul. 25, 2001).
33 R. Doc. 21 at 1-2.


                                                    5
       Case 2:19-cv-14432-SM-DMD Document 34 Filed 04/17/20 Page 6 of 8



resolution of this issue “will require the Court to resolve a federal law issue,” thereby

invoking the Court’s federal question jurisdiction pursuant to 28 U.S.C. § 1331.34

        In addition, Plaintiffs contend the Notices of Violation violated Louisiana state

laws prohibiting fraud and unjust enrichment.35 28 U.S.C. § 1367(a) provides that, “in any

civil action of which the district courts have original jurisdiction, the district courts shall

have supplemental jurisdiction over all other claims that are so related . . . that they form

part of the same case or controversy . . . ”36 These state law claims arise from the same

occurrences that gave rise to Plaintiffs’ federal claims. As a result, this Court has

supplemental jurisdiction over Plaintiffs’ state law claims.

        In light of Plaintiffs’ concession that the Court lacks federal subject matter

jurisdiction under CAFA or based on violations of the federal mail and wire fraud statutes,

the crux of the City’s remaining argument for dismissal of Plaintiffs’ claims on the basis

of lack of jurisdiction is: “[b]are-bone recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice to invoke the jurisdiction of the

Court.”37 This is really a motion to dismiss Plaintiffs’ § 1983 claim for failure to state a

claim upon which relief may be granted pursuant to Rule 12(b)(6). “When a Rule 12(b)(1)

motion is filed in conjunction with other Rule 12 motions, the court should consider the

Rule 12(b)(1) jurisdictional attack before addressing any attack on the merits.”38 “This

requirement prevents a court without jurisdiction from prematurely dismissing a case

with prejudice.”39 As a result, the Court will not consider whether Plaintiffs’ claims should


34 Wilhelmus v. Parish of St. Bernard, Civil Action No. 09–3644, 2009 WL 2382701, at *1 (E.D. La. July 31,
2009).
35 R. Doc. 1 at ¶¶ 75-84.
36 28 U.S.C. § 1367(a).
37 R. Doc. 29 at 3.
38 Ramming, 281 F.3d at 161 (citing Hitt v. City of Pasadena, 561 F.2d 606, 608 (5th Cir.1977) (per curiam)).
39 Id. (citing Hitt, 561 F.2d at 608).


                                                     6
       Case 2:19-cv-14432-SM-DMD Document 34 Filed 04/17/20 Page 7 of 8



be dismissed for failure to state a claim prior to deciding the instant motion to dismiss for

lack of jurisdiction pursuant to Rule 12(b)(1). The City’s argument that Plaintiffs’ § 1983

claim is supported by mere conclusory allegations is better raised in a later motion to

dismiss for failure to state a claim upon which relief may be granted.

II.     Plaintiffs are Entitled to Leave to File Their Second Amended
        Complaint

        Federal Rule of Civil Procedure 15(a)(2) provides that after the window for

amending as a matter of course has closed, “a party may amend its pleading only with the

opposing party's written consent or the court's leave,” but that “the court should freely

give leave when justice so requires.”40 Rule 15(a)’s liberal amendment policy places the

grant or denial of leave to amend within the district court’s discretion.41 That said, Rule

15(a) “evinces a bias in favor of granting leave to amend,” and thus leave must be freely

given in the absence of a “substantial reason to deny the leave to amend.”42 Without a

substantial reason to deny leave, the discretion of the district court is not broad enough

to permit denial.43 Potentially “substantial” reasons to deny leave include: “undue delay,

bad faith or dilatory motive on the part of the movant, repeated failures to cure

deficiencies by amendments previously allowed, undue prejudice to the opposing party

by virtue of allowance of the amendment, futility of amendment, etc.”44

        The City has not presented a substantial reason to deny Plaintiffs leave to file their

second amended complaint. Although the City contends the allegations supporting

Plaintiffs’ § 1983 are “[b]are-bone recitals of the elements of a cause of action, supported



40 Fed. R. Civ. P. 15(a)(2).
41 Foman v. Davis, 371 U.S. 178, 182 (1962).
42 Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 597-98 (5th Cir.1981).
43 Id.
44 Foman, 371 U.S. at 182; see also Dussouy, 660 F.2d at 598.


                                                    7
       Case 2:19-cv-14432-SM-DMD Document 34 Filed 04/17/20 Page 8 of 8



by mere conclusory statements,”45 as discussed above, this is not a reason to prohibit

Plaintiffs from amending their complaint to allege a proper basis for federal subject

matter jurisdiction. Moreover, the City will not be unduly prejudiced if the amendment is

allowed, as the City will have ample time at this early stage in the litigation to bring a

subsequent challenge for failure to state a claim upon which relief may be granted.

Further, the proposed amendment does not come at an unduly late stage in this litigation,

there is no evidence of bad faith or dilatory motive on the part of Plaintiffs, and it is far

too early in the proceedings to determine whether the amendments will ultimately prove

futile. Accordingly, the Court will grant Plaintiffs’ Motion for Leave to File Second

Amended Complaint.

                                           CONCLUSION

        IT IS ORDERED that the Motion to Dismiss46 is DENIED and the Motion for

Leave to File Second Amended Complaint47 is GRANTED.


        New Orleans, Louisiana, this 17th day of April, 2020.


                                                        _____________________________
                                                                SUSIE MORGAN
                                                        UNITED STATES DISTRICT JUDGE




45 R. Doc. 29 at 3.
46 R. Doc. 10. Accordingly, the City of New Orleans’s request for oral argument on the Motion to Dismiss is
DENIED AS MOOT. R. Doc. 11.
47 R. Doc. 23.


                                                    8
